Citation Nr: 0318572	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for a right total knee 
replacement, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In his April 2002 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  He was scheduled for such a hearing 
in August 2002 but failed to report for that hearing and 
provided no explanation for his failure to report.  His 
hearing request is therefore deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's range of motion testing has revealed active 
extension to 15 degrees and flexion to 90 degrees, with pain 
and weakness; the overall degree of disability, however, is 
less than severe. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's right total knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5055 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his service-
connected disorder.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an April 2002 
Statement of the Case.  See 38 U.S.C.A. § 5103.  This 
issuance, which includes the newly enacted provisions of 
38 U.S.C.A. § 5103, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion of 
the specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In a September 1975 rating decision, the RO granted service 
connection for a right knee disorder on the basis of in-
service treatment for chondromalacia.  A 10 percent 
evaluation was assigned, effective from June 1975.  The RO 
increased this evaluation to 30 percent, effective from July 
2000, following a period of convalescence subsequent to a 
right total knee replacement in April 1999.  The underlying 
30 percent evaluation has since remained in effect.

The veteran underwent removal of his right knee prosthesis on 
August 29, 2000, with his leg subsequently immobilized.  X-
rays of the tibia and fibula from October 2000 revealed a 
peculiar linear lucency a few centimeters distal to the end 
of the tibial component of the total knee replacement and 
mild ostopnea in the distal tibia and proximal fibula.  In 
the same month, the veteran underwent another right total 
knee replacement.  The RO, in the appealed April 2001 rating 
decision, assigned a temporary 100 percent evaluation for the 
period from August 29, 2000, until December 1, 2001, for 
total knee replacement, with a 30 percent evaluation back in 
effect thereafter.  

VA records dated from June to November in 2001 indicate 
regular treatment for strength exercises and compromised 
range of motion of the right knee.  In December 2001, the 
veteran was noted to have active right knee motion from 15 to 
90 degrees and passive right knee motion from 5 to 100 
degrees.  Subsequent records from December 2001 and January 
2002 showed slight improvement in flexion.

During his February 2002 VA orthopedic examination, the 
veteran reported pain, weakness, stiffness, and lack of 
endurance in the right knee.  The examination revealed 
diffuse enlargement of the right knee, with tenderness 
particularly over the medial articular aspect.  There was no 
evidence of edema, erythema, or effusion present.  Range of 
motion testing revealed extension to 15 degrees and flexion 
to 90 degrees actively and to 100 degrees passively.  Further 
flexion was not possible on account of pain of the 
surrounding musculature and over the upper portion of the 
tibia.  The gait was a normal reciprocal gait, without 
antalgia.  Distal pulses were intact.  The musculature of 
both of the lower extremities was intact.  The veteran could 
heel walk and toe walk.   The examiner noted that the 
placement of the veteran's prosthesis was adequate, with 
normal alignment.  The diagnoses included osteoarthritis of 
the knee with a history of total knee replacement with 
complication, removal of hardware and replacement of 
prosthesis on October 13, 2000; and decreased range of motion 
and pain associated with placement of the prosthesis.

A subsequent February 2002 VA treatment record indicates 
range of motion from zero to 90 degrees, with severe chronic 
pain on motion and a feeling of weakness.  In March 2002, the 
veteran had active range of motion from 15 to 92 degrees and 
passive range of motion from 10 to 102 degrees.  The veteran 
continued knee strengthening exercises through June 2002, 
with further complaints of pain.

The RO has evaluated the veteran's right total knee 
replacement at the 30 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Under this section, a 100 percent 
evaluation is warranted for one year following implantation 
of the prosthetic replacement of a knee joint.  A 60 percent 
evaluation is in order for chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
With intermediate degrees of residual weakness, evaluations 
should be assigned by analogy under Diagnostic Codes 5256, 
5261, or 5262.  A minimum rating of 30 percent is assigned.

In this case, the Board observes that the 100 percent 
evaluation was properly assigned for a period exceeding one 
year, and the present question is whether the current 30 
percent evaluation is adequate.  In this regard, the Board is 
aware that the veteran has been treated for complaints of 
severe pain, but, during his February 2002 VA examination, he 
had active range of motion of the right knee from 15 to 90 
degrees, with pain noted only beyond 100 degrees of passive 
flexion.  Severe pain is noted in a February 2002 treatment 
record, but range of motion testing revealed full extension 
and flexion to 90 degrees at the same time.  Additionally, 
the February 2002 VA examination revealed a normal reciprocal 
gait, without antalgia, and the veteran could heel walk and 
toe walk.  In view of these findings, taken as a whole, the 
Board finds a more intermediate degree of residual weakness, 
pain, and limitation of motion and has considered whether a 
higher evaluation is warranted under a separate section.

The Board has first considered Diagnostic Code 5256, under 
which a 30 percent evaluation is warranted for ankylosis of 
the knee in a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees; while a 40 percent 
evaluation is in order for ankylosis in flexion between 10 
and 20 degrees.  In this case, no ankylosis of the right knee 
has been shown, and a higher evaluation is not warranted 
under this section.

Diagnostic Code 5260 does not allow for an evaluation in 
excess of 30 percent.  Under Diagnostic Code 5261, however, a 
30 percent evaluation is warranted for extension of the leg 
limited to 20 degrees, while a 40 percent evaluation 
contemplates extension limited to 30 degrees.  In this case, 
there is no evidence of extension limited to more than 15 
degrees, and, even considering the veteran's painful motion, 
there is no basis for an increased evaluation under this 
section since the combination of such limitation of extension 
(warranting a 20 percent evaluation by itself) and painful 
motion would not equate to more than a 30 percent evaluation.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 
C.F.R. §§ 4.40, 4.45.  

Furthermore, as there is no current evidence showing both 
arthritis and instability of the right knee, there is no 
basis for separate evaluations for such disabilities.  The 
Board notes in this regard that the October 2000 tibia and 
fibula x-rays were negative for arthritis of the right knee, 
following a right total knee replacement.  See VAOPGCPREC 23-
97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 
1998).

Overall, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for a right total 
knee replacement, currently evaluated as 30 percent 
disabling, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right knee disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As indicated above, a temporary 100 
percent evaluation was assigned until December 1, 2001, 
covering the veteran's most recent hospitalizations.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for a 
right total knee replacement, currently evaluated as 30 
percent disabling, is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

